Case 2:20-cv-07540-DSF-AFM Document 35 Filed 01/15/21 Page 1 of 16 Page ID #:1671



    1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT
    9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11   MCCARTHY BUILDING COMPANIES, CASE NO. 2:20-cv-07540 DSF
        INC., a Missouri Corporation, (AFMx)
   12
                                Plaintiff,      [PROPOSED] ORDER RE:
   13                                           STIPULATED PROTECTIVE
                           v.                   ORDER
   14
        MT. HAWLEY INSURANCE                    DISCOVERY MATTER
   15   COMPANY, an Illinois Insurance
        company,
   16
                                Defendant.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                      [PROPOSED] ORDER
Case 2:20-cv-07540-DSF-AFM Document 35 Filed 01/15/21 Page 2 of 16 Page ID #:1672



    1         Upon consideration of the [Proposed] Stipulated Protective Order submitted
    2   by Plaintiff McCarthy Building Companies, Inc. and Defendant Mt. Hawley
    3   Insurance Company (the “Stipulated Protective Order,” and for good cause
    4   appearing, the Court hereby orders as follows:
    5
        1.    A.     PURPOSES AND LIMITATIONS
    6
              Discovery in this action is likely to involve production of confidential,
    7
        proprietary or private information for which special protection from public
    8
        disclosure and from use for any purpose other than prosecuting this litigation may
    9
        be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   10
        enter the following Stipulated Protective Order. The parties acknowledge that this
   11
        Order does not confer blanket protections on all disclosures or responses to
   12
        discovery and that the protection it affords from public disclosure and use extends
   13
        only to the limited information or items that are entitled to confidential treatment
   14
        under the applicable legal principles.
   15
                B.    GOOD CAUSE STATEMENT
   16
        [*The “Good Cause Statement” should be edited to include or exclude specific
   17
        information that applies to the particular case, i.e., what harm will result from
   18
        the disclosure of the confidential information likely to be produced in this
   19
        case? Below is an example]:
   20
              This action is likely to involve trade secrets, customer and pricing
   21
        information, valuable commercial, financial, and/or proprietary information for
   22
        which special protection from public disclosure and from use for any purpose other
   23
        than prosecution of this action is warranted. Such confidential and proprietary
   24
        materials and information consist of, among other things, confidential information
   25
        regarding insurance premiums and specially negotiated insurance policy provisions
   26
        and language, business or financial information, information regarding confidential
   27
        business practices, or other confidential research, development, or commercial
   28
        information, information otherwise generally unavailable to the public, or which
                                                  1
                                        [PROPOSED] ORDER
Case 2:20-cv-07540-DSF-AFM Document 35 Filed 01/15/21 Page 3 of 16 Page ID #:1673



    1   may be privileged or otherwise protected from disclosure under state or federal
    2   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
    3   flow of information, to facilitate the prompt resolution of disputes over
    4   confidentiality of discovery materials, to adequately protect information the parties
    5   are entitled to keep confidential, to ensure that the parties are permitted reasonable
    6   necessary uses of such material in preparation for and in the conduct of trial, to
    7   address their handling at the end of the litigation, and serve the ends of justice, a
    8   protective order for such information is justified in this matter. It is the intent of the
    9   parties that information will not be designated as confidential for tactical reasons
   10   and that nothing be so designated without a good faith belief that it has been
   11   maintained in a confidential, on-public manner, and there is good cause why it
   12   should not be part of the public record of this case.
   13           C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING
   14                UNDER SEAL
   15         The parties further acknowledge, as set forth in Section 12.3, below, that this
   16   Stipulated Protective Order does not entitle them to file confidential information
   17   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
   18   and the standards that will be applied when a party seeks permission from the court
   19   to file material under seal.
   20         There is a strong presumption that the public has a right of access to judicial
   21   proceedings and records in civil cases. In connection with non-dispositive motions,
   22   good cause must be shown to support a filing under seal. See Kamakana v. City
   23   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
   24   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
   25   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
   26   orders require good cause showing), and a specific showing of good cause or
   27   compelling reasons with proper evidentiary support and legal justification, must be
   28   made with respect to Protected Material that a party seeks to file under seal. The

                                                    2
                                          [PROPOSED] ORDER
Case 2:20-cv-07540-DSF-AFM Document 35 Filed 01/15/21 Page 4 of 16 Page ID #:1674



    1   parties’   mere    designation     of   Disclosure     or   Discovery     Material     as
    2   CONFIDENTIAL does not— without the submission of competent evidence by
    3   declaration, establishing that the material sought to be filed under seal qualifies as
    4   confidential, privileged, or otherwise protectable—constitute good cause.
    5         Further, if a party requests sealing related to a dispositive motion or trial,
    6   then compelling reasons, not only good cause, for the sealing must be shown, and
    7   the relief sought shall be narrowly tailored to serve the specific interest to be
    8   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
    9   2010). For each item or type of information, document, or thing sought to be filed
   10   or introduced under seal in connection with a dispositive motion or trial, the party
   11   seeking protection must articulate compelling reasons, supported by specific facts
   12   and legal justification, for the requested sealing order. Again, competent evidence
   13   supporting the application to file documents under seal must be provided by
   14   declaration.
   15         Any document that is not confidential, privileged, or otherwise protectable
   16   in its entirety will not be filed under seal if the confidential portions can be
   17   redacted. If documents can be redacted, then a redacted version for public viewing,
   18   omitting only the confidential, privileged, or otherwise protectable portions of the
   19   document, shall be filed. Any application that seeks to file documents under seal in
   20   their entirety should include an explanation of why redaction is not feasible.
   21   2. DEFINITIONS
   22         2.1 Action: the above-captioned action, McCarthy Building
   23   Companies, Inc. v. Mt. Hawley Insurance Company, Case No. 2:20-cv-
   24   07540 (C.D. Cal.).
   25         2.2 Challenging Party: a Party or Non-Party that challenges the
   26   designation of information or items under this Order.
   27         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
   28   how it is generated, stored or maintained) or tangible things that qualify for

                                                    3
                                         [PROPOSED] ORDER
Case 2:20-cv-07540-DSF-AFM Document 35 Filed 01/15/21 Page 5 of 16 Page ID #:1675



    1   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
    2   the Good Cause Statement.
    3          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
    4   their support staff).
    5          2.5 Designating Party: a Party or Non-Party that designates information or
    6   items that it produces in disclosures or in responses to discovery as
    7   “CONFIDENTIAL.”
    8          2.6 Disclosure or Discovery Material: all items or information, regardless
    9   of the medium or manner in which it is generated, stored, or maintained (including,
   10   among other things, testimony, transcripts, and tangible things), that are produced
   11   or generated in disclosures or responses to discovery in this matter.
   12          2.7 Expert: a person with specialized knowledge or experience in a matter
   13   pertinent to the litigation who has been retained by a Party or its counsel to serve
   14   as an expert witness or as a consultant in this Action.
   15          2.8 House Counsel: attorneys who are employees of a party to this Action.
   16   House Counsel does not include Outside Counsel of Record or any other outside
   17   counsel.
   18          2.9 Non-Party: any natural person, partnership, corporation, association or
   19   other legal entity not named as a Party to this action.
   20          2.10 Outside Counsel of Record: attorneys who are not employees of a party
   21   to this Action but are retained to represent or advise a party to this Action and have
   22   appeared in this Action on behalf of that party or are affiliated with a law firm that
   23   has appeared on behalf of that party, and includes support staff.
   24          2.11 Party: any party to this Action, including all of its officers, directors,
   25   employees, consultants, retained experts, and Outside Counsel of Record (and their
   26   support staffs).
   27          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   28   Discovery Material in this Action.

                                                   4
                                         [PROPOSED] ORDER
Case 2:20-cv-07540-DSF-AFM Document 35 Filed 01/15/21 Page 6 of 16 Page ID #:1676



    1         2.13 Professional Vendors: persons or entities that provide litigation support
    2   services (e.g., photocopying, videotaping, translating, preparing exhibits or
    3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
    4   and their employees and subcontractors.
    5         2.14 Protected Material: any Disclosure or Discovery Material that is
    6   designated as “CONFIDENTIAL.”
    7         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
    8   from a Producing Party.
    9   3. SCOPE
   10         The protections conferred by this Stipulation and Order cover not only
   11   Protected Material (as defined above), but also (1) any information copied or
   12   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   13   compilations of Protected Material; and (3) any testimony, conversations, or
   14   presentations by Parties or their Counsel that might reveal Protected Material.
   15         Any use of Protected Material at trial shall be governed by the orders of the
   16   trial judge. This Order does not govern the use of Protected Material at trial.
   17   4. DURATION
   18         Once a case proceeds to trial, information that was designated as
   19   CONFIDENTIAL or maintained pursuant to this protective order used or
   20   introduced as an exhibit at trial becomes public and will be presumptively
   21   available to all members of the public, including the press, unless compelling
   22   reasons supported by specific factual findings to proceed otherwise are made to the
   23   trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
   24   (distinguishing “good cause” showing for sealing documents produced in
   25   discovery from “compelling reasons” standard when merits-related documents are
   26   part of court record). Accordingly, the terms of this protective order do not extend
   27   beyond the commencement of the trial.
   28

                                                  5
                                        [PROPOSED] ORDER
Case 2:20-cv-07540-DSF-AFM Document 35 Filed 01/15/21 Page 7 of 16 Page ID #:1677



    1   5. DESIGNATING PROTECTED MATERIAL
    2         5.1     Exercise of Restraint and Care in Designating Material for Protection.
    3   Each Party or Non-Party that designates information or items for protection under
    4   this Order must take care to limit any such designation to specific material that
    5   qualifies under the appropriate standards. The Designating Party must designate for
    6   protection only those parts of material, documents, items or oral or written
    7   communications that qualify so that other portions of the material, documents,
    8   items or communications for which protection is not warranted are not swept
    9   unjustifiably within the ambit of this Order.
   10         Mass, indiscriminate or routinized designations are prohibited. Designations
   11   that are shown to be clearly unjustified or that have been made for an improper
   12   purpose (e.g., to unnecessarily encumber the case development process or to
   13   impose unnecessary expenses and burdens on other parties) may expose the
   14   Designating Party to sanctions.
   15         If it comes to a Designating Party’s attention that information or items that it
   16   designated for protection do not qualify for protection, that Designating Party must
   17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   18         5.2      Manner and Timing of Designations. Except as otherwise provided in
   19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   21   under this Order must be clearly so designated before the material is disclosed or
   22   produced.
   23         Designation in conformity with this Order requires:
   24               (a) for information in documentary form (e.g., paper or electronic
   25   documents, but excluding transcripts of depositions or other pretrial or trial
   26   proceedings), that the Producing Party affix at a minimum, the legend
   27   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   28   contains protected material. If only a portion of the material on a page qualifies for

                                                  6
                                          [PROPOSED] ORDER
Case 2:20-cv-07540-DSF-AFM Document 35 Filed 01/15/21 Page 8 of 16 Page ID #:1678



    1   protection, the Producing Party also must clearly identify the protected portion(s)
    2   (e.g., by making appropriate markings in the margins).
    3         A Party or Non-Party that makes original documents available for inspection
    4   need not designate them for protection until after the inspecting Party has indicated
    5   which documents it would like copied and produced. During the inspection and
    6   before the designation, all of the material made available for inspection shall be
    7   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
    8   documents it wants copied and produced, the Producing Party must determine
    9   which documents, or portions thereof, qualify for protection under this Order.
   10   Then, before producing the specified documents, the Producing Party must affix
   11   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
   12   only a portion of the material on a page qualifies for protection, the Producing
   13   Party also must clearly identify the protected portion(s) (e.g., by making
   14   appropriate markings in the margins).
   15         (b)    for testimony given in depositions that the Designating Party
   16   identifies the Disclosure or Discovery Material on the record, before the close of
   17   the deposition all protected testimony.
   18         (c)    for information produced in some form other than documentary and
   19   for any other tangible items, that the Producing Party affix in a prominent place on
   20   the exterior of the container or containers in which the information is stored the
   21   legend “CONFIDENTIAL.” If only a portion or portions of the information
   22   warrants protection, the Producing Party, to the extent practicable, shall identify
   23   the protected portion(s).
   24         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   25   failure to designate qualified information or items does not, standing alone, waive
   26   the Designating Party’s right to secure protection under this Order for such
   27   material. Upon timely correction of a designation, the Receiving Party must make
   28   reasonable efforts to assure that the material is treated in accordance with the

                                                  7
                                        [PROPOSED] ORDER
Case 2:20-cv-07540-DSF-AFM Document 35 Filed 01/15/21 Page 9 of 16 Page ID #:1679



    1   provisions of this Order.
    2   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
    3         6.1 Timing of Challenges. Any Party or Non-Party may challenge
    4   a designation of confidentiality at any time that is consistent with the
    5   Court’s Scheduling Order.
    6         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
    7   resolution process under Local Rule 37-1 et seq.
    8         6.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
    9   joint stipulation pursuant to Local Rule 37-2.
   10         6.4    The burden of persuasion in any such challenge proceeding shall be
   11   on the Designating Party. Frivolous challenges, and those made for an improper
   12   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   13   parties) may expose the Challenging Party to sanctions. Unless the Designating
   14   Party has waived or withdrawn the confidentiality designation, all parties shall
   15   continue to afford the material in question the level of protection to which it is
   16   entitled under the Producing Party’s designation until the Court rules on the
   17   challenge.
   18   7. ACCESS TO AND USE OF PROTECTED MATERIAL
   19         7.1    Basic Principles. A Receiving Party may use Protected Material that
   20   is disclosed or produced by another Party or by a Non-Party in connection with
   21   this Action only for prosecuting, defending or attempting to settle this Action.
   22   Such Protected Material may be disclosed only to the categories of persons and
   23   under the conditions described in this Order. When the Action has been
   24   terminated, a Receiving Party must comply with the provisions of section 13
   25   below (FINAL DISPOSITION).
   26         Protected Material must be stored and maintained by a Receiving Party at a
   27   location and in a secure manner that ensures that access is limited to the persons
   28   authorized under this Order.

                                                 8
                                        [PROPOSED] ORDER
Case 2:20-cv-07540-DSF-AFM Document 35 Filed 01/15/21 Page 10 of 16 Page ID #:1680



     1         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
     2   otherwise ordered by the court or permitted in writing by the Designating Party,
     3   a Receiving Party may disclose any information or item designated
     4   “CONFIDENTIAL” only to:
     5            (a) the Receiving Party’s Outside Counsel of Record in this Action, as
     6   well as employees of said Outside Counsel of Record to whom it is reasonably
     7   necessary to disclose the information for this Action;
     8            (b) the officers, directors, and employees (including House Counsel) of
     9   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   10             (c) Experts (as defined in this Order) of the Receiving Party to whom
   11    disclosure is reasonably necessary for this Action and who have signed the
   12    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   13             (d) the court and its personnel;
   14             (e) court reporters and their staff;
   15             (f) professional jury or trial consultants, mock jurors, and Professional
   16    Vendors to whom disclosure is reasonably necessary for this Action and who have
   17    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   18             (g) the author or recipient of a document containing the information or a
   19    custodian or other person who otherwise possessed or knew the information;
   20             (h) during their depositions, witnesses, and attorneys for witnesses, in
   21    the Action to whom disclosure is reasonably necessary provided: (1) the deposing
   22    party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
   23    they will not be permitted to keep any confidential information unless they sign the
   24    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   25    agreed by the Designating Party or ordered by the court. Pages of transcribed
   26    deposition testimony or exhibits to depositions that reveal Protected Material may
   27    be separately bound by the court reporter and may not be disclosed to anyone
   28    except as permitted under this Stipulated Protective Order; and

                                                     9
                                         [PROPOSED] ORDER
Case 2:20-cv-07540-DSF-AFM Document 35 Filed 01/15/21 Page 11 of 16 Page ID #:1681



     1            (i) any mediator or settlement officer, and their supporting personnel,
     2   mutually agreed upon by any of the parties engaged in settlement discussions.
     3   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
     4      IN OTHER LITIGATION
     5         If a Party is served with a subpoena or a court order issued in other
     6   litigation that compels disclosure of any information or items designated in this
     7   Action as “CONFIDENTIAL,” that Party must:
     8             (a) promptly notify in writing the Designating Party. Such notification
     9   shall include a copy of the subpoena or court order;
   10              (b) promptly notify in writing the party who caused the subpoena or
   11    order to issue in the other litigation that some or all of the material covered by the
   12    subpoena or order is subject to this Protective Order. Such notification shall
   13    include a copy of this Stipulated Protective Order; and
   14              (c) cooperate with respect to all reasonable procedures sought to be
   15    pursued by the Designating Party whose Protected Material may be affected.
   16          If the Designating Party timely seeks a protective order, the Party served
   17    with the subpoena or court order shall not produce any information designated in
   18    this action as “CONFIDENTIAL” before a determination by the court from which
   19    the subpoena or order issued, unless the Party has obtained the Designating
   20    Party’s permission. The Designating Party shall bear the burden and expense of
   21    seeking protection in that court of its confidential material and nothing in these
   22    provisions should be construed as authorizing or encouraging a Receiving Party in
   23    this Action to disobey a lawful directive from another court.
   24    9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   25       PRODUCED IN THIS LITIGATION
   26    (a) The terms of this Order are applicable to information produced by a Non-Party
   27    in this Action and designated as “CONFIDENTIAL.” Such information produced
   28    by Non-Parties in connection with this litigation is protected by the remedies and

                                                  10
                                         [PROPOSED] ORDER
Case 2:20-cv-07540-DSF-AFM Document 35 Filed 01/15/21 Page 12 of 16 Page ID #:1682



     1   relief provided by this Order. Nothing in these provisions should be construed as
     2   prohibiting a Non-Party from seeking additional protections.
     3   (b) In the event that a Party is required, by a valid discovery request, to produce a
     4   Non-Party’s confidential information in its possession, and the Party is subject to
     5   an agreement with the Non-Party not to produce the Non-Party’s confidential
     6   information, then the Party shall:
     7   (1) promptly notify in writing the Requesting Party and the Non-Party that some
     8   or all of the information requested is subject to a confidentiality agreement with a
     9   Non-Party;
   10    (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
   11    in this Action, the relevant discovery request(s), and a reasonably specific
   12    description of the information requested; and
   13    (3) make the information requested available for inspection by the Non-Party, if
   14    requested.
   15             (c) If the Non-Party fails to seek a protective order from this court within
   16    14 days of receiving the notice and accompanying information, the Receiving
   17    Party may produce the Non-Party’s confidential information responsive to the
   18    discovery request. If the Non-Party timely seeks a protective order, the Receiving
   19    Party shall not produce any information in its possession or control that is subject
   20    to the confidentiality agreement with the Non-Party before a determination by the
   21    court. Absent a court order to the contrary, the Non-Party shall bear the burden and
   22    expense of seeking protection in this court of its Protected Material.
   23    10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   24          If a Receiving Party learns that, by inadvertence or otherwise, it has
   25    disclosed Protected Material to any person or in any circumstance not authorized
   26    under this Stipulated Protective Order, the Receiving Party must immediately (a)
   27    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
   28    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

                                                  11
                                         [PROPOSED] ORDER
Case 2:20-cv-07540-DSF-AFM Document 35 Filed 01/15/21 Page 13 of 16 Page ID #:1683



     1   the person or persons to whom unauthorized disclosures were made of all the terms
     2   of this Order, and (d) request such person or persons to execute the
     3   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
     4   A.
     5   11. INADVERTET PRODUCTION OF PRIVILEGED OR OTHERWISE
     6        PROTECTED MATERIAL
     7         When a Producing Party gives notice to Receiving Parties that certain
     8   inadvertently produced material is subject to a claim of privilege or other
     9   protection, the obligations of the Receiving Parties are those set forth in Federal
   10    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   11    whatever procedure may be established in an e-discovery order that provides for
   12    production without prior privilege review. Pursuant to Federal Rule of Evidence
   13    502(d) and (e), insofar as the parties reach an agreement on the effect of
   14    disclosure of a communication or information covered by the attorney-client
   15    privilege or work product protection, the parties may incorporate their agreement
   16    in the stipulated protective order submitted to the court.
   17    12. MISCELLANEOUS
   18          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   19    person to seek its modification by the Court in the future.
   20          12.2 Right to Assert Other Objections. By stipulating to the entry of this
   21    Protective Order, no Party waives any right it otherwise would have to object to
   22    disclosing or producing any information or item on any ground not addressed in
   23    this Stipulated Protective Order. Similarly, no Party waives any right to object on
   24    any ground to use in evidence of any of the material covered by this Protective
   25    Order.
   26          12.3 Filing Protected Material. A Party that seeks to file under seal any
   27    Protected Material must comply with Local Civil Rule 79-5. Protected Material
   28    may only be filed under seal pursuant to a court order authorizing the sealing of the

                                                  12
                                         [PROPOSED] ORDER
Case 2:20-cv-07540-DSF-AFM Document 35 Filed 01/15/21 Page 14 of 16 Page ID #:1684



     1   specific Protected Material at issue. If a Party’s request to file Protected Material
     2   under seal is denied by the court, then the Receiving Party may file the information
     3   in the public record unless otherwise instructed by the court.
     4   13. FINAL DISPOSITION
     5         After the final disposition of this Action, as defined in paragraph 4, within
     6   60 days of a written request by the Designating Party, each Receiving Party must
     7   return all Protected Material to the Producing Party or destroy such material. As
     8   used in this subdivision, “all Protected Material” includes all copies, abstracts,
     9   compilations, summaries, and any other format reproducing or capturing any of the
   10    Protected Material. Whether the Protected Material is returned or destroyed, the
   11    Receiving Party must submit a written certification to the Producing Party (and, if
   12    not the same person or entity, to the Designating Party) by the 60 day deadline that
   13    (1) identifies (by category, where appropriate) all the Protected Material that was
   14    returned or destroyed and (2) affirms that the Receiving Party has not retained any
   15    copies, abstracts, compilations, summaries or any other format reproducing or
   16    capturing any of the Protected Material. Notwithstanding this provision, Counsel
   17    are entitled to retain an archival copy of all pleadings, motion papers, trial,
   18    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
   19    and trial exhibits, expert reports, attorney work product, and consultant and expert
   20    work product, even if such materials contain Protected Material. Any such archival
   21    copies that contain or constitute Protected Material remain subject to this
   22    Protective Order as set forth in Section 4 (DURATION).
   23    ///
   24    ///
   25    ///
   26    ///
   27    ///
   28    ///

                                                  13
                                         [PROPOSED] ORDER
Case 2:20-cv-07540-DSF-AFM Document 35 Filed 01/15/21 Page 15 of 16 Page ID #:1685



     1   14. VIOLATION
     2         Any violation of this Order may be punished by appropriate measures
     3   including, without limitation, contempt proceedings and/or monetary sanctions.
     4   IT IS SO ORDERED.
     5
     6   Dated: 1/15/2021
     7
     8
                                                      Hon. Alexander F. MacKinnon
     9                                                United States Magistrate Judge
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                14
                                        [PROPOSED] ORDER
Case 2:20-cv-07540-DSF-AFM Document 35 Filed 01/15/21 Page 16 of 16 Page ID #:1686



     1                                        EXHIBIT A
     2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3   I, __________________________ [print or type full name], of
     4   _________________ [print or type full address], declare under penalty of perjury
     5   that I have read in its entirety and understand the Stipulated Protective Order that
     6   was issued by the United States District Court for the Central District of California
     7   on [date] in the case of____________ [insert formal name of the case and the
     8   number and initials assigned to it by the court]. I agree to comply with and to be
     9   bound by all the terms of this Stipulated Protective Order and I understand and
   10    acknowledge that failure to so comply could expose me to sanctions and
   11    punishment in the nature of contempt. I solemnly promise that I will not disclose in
   12    any manner any information or item that is subject to this Stipulated Protective
   13    Order to any person or entity except in strict compliance with the provisions of this
   14    Order. I further agree to submit to the jurisdiction of the United States District
   15    Court for the Central District of California for enforcing the terms of this
   16    Stipulated Protective Order, even if such enforcement proceedings occur after
   17    termination of this action. I hereby appoint___________________________ [print
   18    or type full name] of __________________________ [print or type full address
   19    and telephone number] as my California agent for service of process in connection
   20    with this action or any proceedings related to enforcement of this Stipulated
   21    Protective Order.
   22    Date:
   23    City and State where sworn and signed:
   24
   25    Printed Name:
   26    Signature:
   27
   28

                                                   15
                                         [PROPOSED] ORDER
